Citation Nr: 0739646	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
glaucomatocyclitic crisis, both eyes, on appeal from the 
initial evaluation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to August 
1986.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted service connection for 
glaucomatocyclitic crisis, both eyes, and assigned a 30 
percent evaluation.  

In April 2006, the veteran submitted copies of an April 2006 
Social Security Administration (SSA) determination that found 
him to be disabled for SSA purposes, due to a combination of 
disabilities.  The only conclusion drawn as to his service-
connected disability, the subject of this appeal, was that 
the veteran was diagnosed with the vision disorder during 
military service and has undergone treatment and examination 
by VA.  

The SSA determination refers to the March 2004 VA examination 
and lists evidence from several healthcare providers.  
Evidence is already associated with the claims file from 
providers on that list that treated the veteran's eye 
disorder.  This submitted SSA document contains no evidence 
or information pertinent to the veteran's appeal as it does 
not contain any evidence or information going to rating 
criteria for his disability.  Further, there is no indication 
from this document that the SSA is in possession of evidence 
pertinent to the veteran's eye disability not already of 
record.  

Because this SSA determination is not pertinent to his appeal 
and does not indicate the existence of any evidence pertinent 
to his appeal, the Board will proceed with this adjudication 
irrespective of the submitted SSA determination.  See 38 
C.F.R.  § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  Prior to September 6, 2005, no evidence of record 
demonstrated that the veteran's service-connected 
glaucomatocyclitic crisis, both eyes, resulted in visual 
field concentric contraction to less than 31 degrees for 
either eye, corrected visual acuity of less than 20/50 in 
either eye, pain, rest-requirements, or episodic incapacity, 
or frequent attacks of considerable duration.  

2.  From September 6, 2005, forward, the veteran's service-
connected glaucomatocyclitic crisis, both eyes, results in 
visual field concentric contraction to 16.125 in the left eye 
and to 27.875 in the right eye, and does not result in 
corrected visual acuity of less than 20/50 in either eye, 
pain, rest-requirements, or episodic incapacity, or frequent 
attacks of considerable duration.  


CONCLUSIONS OF LAW

1.  Prior to September 6, 2005, the criteria for an 
evaluation in excess of 30 percent disabling for the 
veteran's glaucomatocyclitic crisis, both eyes, have not been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.75, 4.76, 4.76a, 4.83, 4.83a, 
4.84, 4.84a Diagnostic Codes 6003, 6012, 6061-6080 (2007).  

2.  From September 6, 2005, forward, the criteria for an 
evaluation of 50 percent disabling, but no higher, have been 
met for the veteran's glaucomatocyclitic crisis, both eyes.  
38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 4.1, 4.2, 4.7, 4.10, 4.14, 4.75, 4.76, 4.76a, 4.83, 
4.83a, 4.84, 4.84a Diagnostic Codes 6003, 6012, 6061-6080 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

This claim for an evaluation higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for that disability.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found; a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In his October 2005 substantive appeal, the veteran argued 
that he has been diagnosed with three different eye or vision 
disorders, glaucoma, glaucomatocyclitic crisis, and 
cataracts.  As explained below, glaucomatocyclitic crisis is 
a form of glaucoma, and the Board has considered all rating 
criteria for glaucoma, whether simple or inflammatory.  
Service connection was not established for cataracts and 
regardless, as the record demonstrates that the veteran does 
not have aphakia and has not had cataract surgery, disability 
due to cataracts are rated on impairment of vision; the same 
criteria applicable to rating glaucoma.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6028.

The RO has characterized the veteran's disability as 
glaucomatocyclitic crisis.  His condition is defined as "a 
form of monocular secondary open angle glaucoma due to 
recurrent mild cyclitis."  Steadman's Medical Dictionary 
427, 27th Edition (2000).  "Cyclitis" is defined as an 
inflammation of the ciliary body.  Id. at 444.  
Glaucomatocyclitic crisis is also defined as "a rare, 
recurrent unilateral form of secondary open-angle glaucoma, 
lasting one to two weeks and rarely producing permanent 
damage to the optic disk or to the outflow facility."  
Dorland's Illustrated Medical Dictionary 435 (30th ed. 2003).  
"It is characterized by high intraocular pressure and marked 
depression of outflow facility, with minimal inflammatory 
signs and symptoms."  Id.  

38 C.F.R. § 4.14, for avoidance of pyramiding, provides that 
evaluation of the same disability under various diagnoses or 
the same manifestation under different diagnoses is to be 
avoided.  Essentially the Rating Schedule provides for the 
rating of disability resulting from injuries and diseases 
encountered as a result of service.  38 C.F.R. § 4.1.  In 
other words, it is the disability for which VA compensates, 
not the diagnosis.  

It is important for the veteran to understand that in this 
case he suffers from a vision or "eye disability", as a 
result of service; the extent of that disability determines 
the compensation amount, not the number of diagnoses that can 
be said to give rise to the disability.  

38 C.F.R. § 4.84a Diagnostic Code 6013 directs the rater to 
rate simple primary, noncongestive glaucoma on impairment of 
visual acuity or field vision.  Diagnostic Code 6012 directs 
VA to rate congestive or inflammatory glaucoma either for 
frequent attacks or under Diagnostic Code 6003 for iritis.  
Given the diagnosis of the veteran's disability, the Board 
has considered all of these avenues for granting a higher 
evaluation.  

Diagnostic Code 6003 directs the rater to rate iritis based 
on impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R.  § 4.84a.  The record is absent for any evidence 
during the rating period of pain, episodic incapacity, rest 
requirements, or frequent attacks.  Thus, under any 
reasonably applicable diagnostic code, the analysis reduces 
to consideration of field vision loss and visual acuity 
impairment.  

Ratings for central visual acuity impairment range from a 
noncompensable rating to a rating of 100 percent, depending 
on the degree of visual impairment.  38 C.F.R.  § 4.84a, 
Diagnostic Codes 6061 to 6079.  In addition, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.  

As no evidence of record shows the veteran to have been 
diagnosed with keratoconus or to medically require contact 
lenses, the exception does not apply.  

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V 
(2007).

In this respect, 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (2006).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (2007).

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078 (2007).

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2007).

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075 
(2007).

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071 (2007).

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76.  The usual perimetric methods will be 
employed, using a standard perimeter and three millimeter 
white test object.  Id.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye.  Id.  The charts will be 
made a part of the report of examination and not less than 
two recordings, and three when possible, will be made.  Id.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 
degrees.  Id.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Id.  

38 C.F.R. §4.76, Figure 1., provides a chart of visual field.  
Applying 38 C.F.R. 4.76a Table III to that chart reveals that 
for the right eye, 0 degrees is temporal and 180 degrees is 
nasal and for the left eye, 180 degrees is temporal and 0 
degrees is nasal and, for both eyes, 90 degrees is up and 270 
degrees is down.  In other words, the chart of visual field 
for the left eye is a mirror image of the chart of visual 
field for the right eye.  

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
38 C.F.R. § 4.76a.  The number of degrees lost is determined 
at each meridian by subtracting the remaining degrees from 
the normal visual fields given in Table III.  Id.  The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  Id.  The 
difference represents the total remaining degrees of visual 
field.  Id.  The difference divided by 8 represents the 
average contraction for rating purposes.  Id.  

Homonymous hemianopsia warrants a 30 percent rating, as does 
bilateral loss of the temporal half of field vision.  38 
C.F.R. § 4.84a Diagnostic Code 6080.  Concentric contraction 
of visual field to 45 degrees but not to 30 degrees warrants 
a 30 percent rating for bilateral loss, and a 10 percent 
rating for unilateral loss, or rate as 20/70.  Id.  
Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss, or rate as 
20/100.  Id.  Concentric contraction of visual field to 15 
degrees but not to 5 degrees warrants a 70 percent rating for 
bilateral loss, and 20 percent rating for unilateral loss, or 
rate as 20/200.  Id.  Concentric contraction of visual field 
to 5 degrees warrants a 100 percent rating for bilateral 
loss, and a 30 percent rating for unilateral loss, or rate as 
5/200.  Id.  

Note (2) explains that the alternate ratings are to be 
employed when there is a ratable defect of visual acuity, or 
a different impairment of the visual field in the other eye.  
Id.  

Under Table III of 38 C.F.R. § 4.76a, the normal visual field 
extent at the eight principal meridians, in degrees, is:  
Temporally: 85; down temporally: 85; down: 65; down nasally: 
50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  
The total is 500 degrees.  

In March 2004 and in September 2005, the veteran underwent VA 
examinations of his eyes.  Visual acuity measurements most 
beneficial to the veteran's claim are found in the September 
2005 examination which found the veteran's corrected vision 
to be 20/40 (-2) for the right eye and 20/50 (-1) for the 
left eye, per Snellen's test.  That examiner also reported 
that there was no keratoconus present, no eye pain, and 
provided a description of the lens of each eye, thus 
precluding a finding that the veteran suffers aphakia.  

Pertinent history provided by the veteran during the 
September 2005 examination included that he did not have 
primary open angle glaucoma, but rather iridocultitis and 
associated ocular hypertension during episodes.  He also 
reported that he has episodes about every 2 months.  
Historical symptoms reported by the veteran, for both eyes, 
included burning, watering/tearing, blurred vision (near 
visual acuity only), halos around lights, loss of night 
vision, and loss of part of the visual field - left eye 
greater than right eye.  

Pursuant to the September 2005 examination, diagnoses were 
rendered of glaucomtocyclitic iritis, both eyes, glaucoma 
(asymmetrical right eye worse than left; cataracts, and a 
refractive disorder.  The examiner also provided an opinion 
that there was no flare-up of his condition at the time of 
examination with the most recent reported flare-up 2 months 
earlier.  

Also associated with this examination are visual field 
charts, one chart for the left eye and one chart for the 
right eye.  Each of these charts contains two tracings, which 
corresponds to the requirement of two recordings specified in 
38 C.F.R.  § 4.76.  

Given the regulatory requirement of two recordings, the Board 
must determine the proper values to use to arrive at the 
veteran's field vision, and hence, to determine the 
appropriate disability rating.  Regulations require that two 
recordings be obtained, but leave unspecified the method of 
interpreting the two recordings.  To prefer either tracing 
over the other would require that an arbitrary choice be 
made.  Requiring two recordings strongly implies that both 
recordings are to impact on the determination of the 
evaluation to be assigned.  For guidance in this matter, the 
Board has looked to another regulatory provision with similar 
requirements, the rating criteria for hypertensive vascular 
disease, found in 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 also requires more than a single 
measurement for rating purposes; specifying two blood 
pressure measurements taken on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  That 
note explains that the determining measurement is to be that 
which is predominant, for example, a diastolic reading that 
his predominately 110 millimeters of mercury or more is rated 
at 20 percent and a diastolic reading that is predominantly 
120 millimeters or more is rated at 40 percent.  Id.  This 
amounts to determining whether the majority of the 
measurements fall on one side or the other of the given 
"breakpoints" where the rating changes.  

As to the instant case, with only two visual field recordings 
available from the September 2005 examination, there can be 
no "majority" of the readings falling over a breakpoint.  
However, following the logic of Diagnostic Code 7101, and 
consistent with the requirement for two recordings of field 
vision measurements, the Board has averaged the two 
recordings at each principle meridian and used that average 
to determine the proper evaluation.  

The pairs of values recorded during the September 2005 
examination at each principle meridian, followed by the 
average of the respective pair, are as follows:  

For the left eye: temporally, contraction to 19, 10, average 
of 14.5 degrees (normal field 85); down temporally, 
contraction to 14, 11, average of 12.5 (normal field 85); 
down, contraction to 22, 18, average of 20 (normal field 65); 
down nasally, contraction to 21, 18, average of 19.5 (normal 
field 50); nasally, contraction to 30, 18, average of 24 
(normal field 60) up nasally, contraction to 15, 13 average 
of 14 (normal field 55); up, contraction to 17, 13 average of 
15 (normal field 45); up temporally, contraction to 11, 8, 
average of 9.5 (normal field 55).

For the right eye: temporally, contraction to 34, 28, average 
of  31 degrees (normal field 85); down temporally, 
contraction to 35, 25, average of 30 (normal field 85); down, 
contraction to 39, 34 average of 36.5 (normal field 65); Down 
nasally, contraction to 37, 28, average of 32.5 (normal field 
50) nasally, contraction to 36, 25, average of 30.5 (normal 
field 60); up nasally, contraction to 28, 19, average of 23.5 
(normal field 55); up, contraction to 20, 17, average of 18.5 
(normal field 45); up temporally, contraction to 24, 17, 
average of 20.5 (normal field 55).

Subtracting each average value from the normal value at each 
principal meridian, yields the number of degrees lost at each 
meridian.  See 38 C.F.R. § 4.76a.  This results in the 
following: 

Number of degrees lost for the left eye is, 70.5 
temporarally, 72.5 down temporally, 45 down, 30.5 down 
nasally, 36 nasally, 41 up nasally, 30 up, and 45.5 up 
temporally.  Summing this as per 38 C.F.R. 4.76a for the 
total degrees lost results in 371 total degrees lost for the 
left eye.  

Number of degrees lost for the right eye is, 54 temporarally, 
55 down temporally, 28.5 down, 17.5 down nasally, 29.5 
nasally, 31.5 up nasally, 26.5 up, and 34.5 up temporally.  
Summing this as per 38 C.F.R. 4.76a for the total degrees 
lost results in 277 total degrees lost for the right eye.  

38 C.F.R. § 4.76a then directs the rater to subtract the 
total degrees lost for each eye from 500; the number 500 
being the total degrees of normal field of vision.  According 
to 38 C.F.R. § 4.76a this difference represents the total 
remaining degrees of visual field.  For the left eye this 
results in 129 total remaining degrees of visual field.  For 
the right eye this results in 223 total remaining degrees of 
visual field.  

38 C.F.R. § 4.76a then directs the rater to divide this 
difference by eight to arrive at the average contraction for 
rating purposes.  For the left eye this results in an average 
contraction to 16.125 degrees.  For the right eye this 
results in an average contraction to 28.875 degrees.  

Here, the veteran's field vision in the left eye and in the 
right eye fall into the same category, concentric contraction 
to 30 degrees but not to 15 degrees.  According to those 
criteria, a rating of 50 percent disabling is appropriate for 
the veteran's bilateral disability.  

The 50 percent rating is based on the September 2005 
examination results.  Thus, from the date of that 
examination, the veteran is appropriately rated at 50 percent 
disabled.  The record contains no evidence since September 
2005 more favorable to the veteran's claim.  Hence the facts 
found provide a basis for assigning a 50 percent rating, but 
no higher, from September 6, 2005, forward.  

The Board now turns to the evidence of record prior the 
September 2005 examination to determine if a rating higher 
than 30 percent is appropriate for that period of time.  

In March 2004, the veteran underwent a VA examination of his 
eyes.  The report of that examination indicated that field 
perimeter testing had been conducted, but did not include 
quantitative results of that testing.  Pursuant to a request 
from the RO, that report was provided.  The Goldmann test 
results are dated in May 2004.  Those results contain only 
one recording for each eye and indicate the following: 

For the left eye: temporally, contraction to 27 degrees 
(normal field 85); down temporally, contraction to 18 (normal 
field 85); down, contraction to 15 (normal field 65); down 
nasally, contraction to 23 (normal field 50); nasally, 
contraction to 20 (normal field 60) up nasally, contraction 
to 19 (normal field 55); up, contraction to 23 (normal field 
45); up temporally, contraction to 18 (normal field 55).

For the right eye: temporally, contraction to 62 degrees 
(normal field 85); down temporally, contraction to 52 (normal 
field 85); down, contraction to 45 (normal field 65); down 
nasally, contraction to 35 (normal field 50) nasally, 
contraction to 35 (normal field 60); up nasally, contraction 
to 31 (normal field 55); up, contraction to 24 (normal field 
45); up temporally, contraction to 32 (normal field 55).

Following the same procedure as explained above, other than 
only one recording is available for each eye, yields an 
average concentric contraction to 20.375 degrees for the left 
eye 42.125 degrees for the right eye.  38 C.F.R. §§ 4.76, 
4.76a.  

These results place the veteran's vision in the left eye and 
right eye in different categories as far as rating based upon 
the degree of concentric contraction.   Therefore, the 
alternate method, rating on visual acuity, must be employed.  
According to those criteria, an equivalent acuity of 20/100 
is assigned for the left eye and an equivalent acuity of 
20/70 is assigned for the right eye.  This falls into the 30 
percent rating under 38 C.F.R. 4.84a, Diagnostic Code 6078, 
providing evidence against a finding that the veteran should 
have received a 50 percent evaluation prior to the second 
test.

Additional evidence from the March 2004 examination is not 
favorable to the veteran's claim.  The examiner recorded the 
veteran's report that he has suffered an episode of 
glaucomatocyclitic crisis as recently as the previous week in 
the right eye.  Physical examination revealed best corrected 
vision in the left eye and right eye to 20/20.  The examiner 
reported that a full 24-2 visual field was performed and 
showed almost complete inferior nasal quadrantoanopsia for 
the left eye.  Slit lamp exam showed that the angles were 
open and the crystalline lens show minimal nuclear sclerosis.  
There were no cells, flare, or photophobia present in either 
eye and diplopia was not present.  Diagnoses were rendered of 
glaucomatocycltic crisis, field defects suggestive of 
vascular change and of glaucoma, and refractive 
error/presbyopia.  

Also reviewed by the Board were treatment records from 
numerous private health care providers.  These reports 
essentially show a history of mild iritis, reports of eye 
pain and itching many years before the veteran filed his 
claim, and glaucomatocyclitic crisis.  Neither these records, 
nor the March 2004 VA examination report, contain any 
objective evidence that the veteran has had eye pain during 
the relevant rating period, or indicate any rest-
requirements, episodic incapacity, or frequent attacks of 
considerable duration.  Nor do these records show the veteran 
to have corrected visual acuity of less than 20/40 in either 
eye.  Hence, other than the May 2004 VA field vision results, 
no other evidence of record shows the veteran's 
glaucomatocyclitic crisis to meet the criteria for even the 
30 percent rating assigned.  This is compelling evidence 
against assigning a rating higher than 30 percent for the 
period prior to September 6, 2005 or a rating higher than 50 
percent from September 6, 2005, forward.  

Based on the above, prior to the September 2005 examination, 
no evidence of record showed the veteran's disability on 
appeal to meet the criteria for a rating higher than that 
assigned by the RO.  Even the May 2004 field vision test 
results do not comply with the requirements specified in 38 
C.F.R. § 4.76 because only one recording was obtained for 
each eye.  However, as there is no way to now measure the 
veteran's field vision as it was prior to September 2005, the 
Board has considered the May 2004 report as representative of 
the veteran's field vision at that time.  To discard the May 
2004 report would be unfavorable to the veteran because it 
would leave no basis for the Board to determine a rating 
based on field vision deficits, and in this case, no basis to 
find that even the 30 percent rating assigned by the RO was 
appropriate.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court 
of Appeals for Veterans Claims has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
post service periods of hospitalization for his 
glaucomatocyclitic crisis.  Nor is there any evidence of 
record that this disability, standing alone, has caused a 
marked interference with his employment.  In the absence of 
evidence presenting exceptional circumstances, the claim is 
not referred for consideration of an extraschedular rating; 
the veteran's disability is appropriately rated under the 
schedular criteria.

In sum, based on the facts found, the veteran's disability on 
appeal warrants a rating of 50 percent disabling from 
September 6, 2005 forward, but no higher, and does not 
warrant a rating higher than 30 percent prior to September 6, 
2005.  The preponderance of evidence of record is against a 
finding of any higher ratings for any period of time under 
appeal.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded 

Here, the VCAA duty to notify was satisfied, as to all but 
the assignment of disability ratings and effective dates, by 
way of a letter sent to the veteran in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate his 
claim for service connection for a bilateral eye condition 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

Although the veteran was not provided with VCAA notice as to 
assignment of disability ratings and effective dates, that 
defect in notice amounts to only harmless error in this case.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the failure to notify the 
veteran as to the assignment of effective dates does not 
affect the essential fairness of the adjudication for two 
reasons.  First, the RO assigned the current initial rating 
effective the date of the veteran's claim and, as the veteran 
filed this claim more than one year after separation from 
active service; an earlier effective date is precluded as a 
matter of law.  See 38 U.S.C.A. § 5110.  Second, as to the 
period prior to September 2005, neither the RO nor the Board, 
in this decision, has granted a rating higher than that 
already assigned, and hence, the matter of the effective date 
prior to September 2005 is not at issue.  Third, as to the 
higher rating granted in this decision, that rating is based 
on the facts found, which as explained above, do not allow 
for the rating earlier than September 6, 2006.  See 38 
U.S.C.A. § 5110(b)(2) (the earliest date for an award of 
increased compensation will be the earliest date on which it 
was ascertainable that an increase in disability had 
occurred); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (providing that the Board is to assign "staged" 
ratings based upon the facts found.  

Failure to notify the veteran as to assignment of disability 
ratings did not affect the essential fairness of the 
adjudication because the veteran has actual knowledge of that 
which the notice would have provided and has had sufficient 
time and opportunity to act on that knowledge.  In his July 
2005 notice of disagreement, the veteran argued that the 
disability rating assigned for his service-connected vision 
disability is incorrect because, he believes, his sight is 
considerably worse than that reflected by the rating.  This 
statement demonstrates that he knows that the rating assigned 
depends upon the severity of the disability, which is the 
essential content of the standard VCAA notice regarding 
assignment of disability ratings.  In his October 2005 
substantive appeal, the veteran presented similar argument, 
contending that his impaired peripheral vision warrants a 
higher rating.  In the case of this latter argument, the 
veteran demonstrated knowledge beyond that which pre-
adjudication VCAA notice would have provided because he 
showed knowledge of specific manifestations of his disability 
that, if severe enough, could give rise to a higher rating.  

Furthermore, subsequent to these demonstrations of actual 
knowledge the veteran has had sufficient time and opportunity 
to assist in the processing of his appeal and to present 
further argument and evidence.  For these reasons, the Board 
finds that the presumption of prejudice to the veteran due to 
these defects in notice is rebutted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service medical records.  Also obtained through 
VA assistance or submitted by the veteran are medical 
treatment records from Abbott Laboratories, The Eye Clinic of 
Austin Texas, Texan Eye Care, Brackenridge Hospital, North 
Austin Medical Center, and records signed by "D.C.", O.D., 
"T.H.", M.D., and "P.J.", M.D.  Medical examinations were 
afforded the veteran in March 2004 and September 2005.  

As cited above, submitted by the veteran in April 2006, is a 
copy of a decision by the Social Security Administration 
(SSA) finding that the veteran is disabled for SSA purposes.  
This decision is not pertinent to his claim because it 
provides no evidence addressing the rating criteria for his 
service-connected disability.  Nor does it provide any 
indication that SSA is in possession of medical evidence 
pertinent to rating his disability that is not already 
evidence of record, nor does it find the veteran unemployed 
due to his eye disorder.  

In that regard, the SSA determination refers to a number of 
disabilities suffered by the veteran, but as to his vision 
disorder, the determination only states that the veteran was 
diagnosed with glaucoma with glaucomatocyclitic crisis during 
service between 1982 and 1986 and refers to the March 2004 VA 
examination and VA records.  This evidence is already of 
record.  In short, the SSA determination only repeats that 
the veteran has the service connected disability and has 
undergone VA examination.  Other evidence listed in the SSA 
determination, pertinent to treatment of the veteran's eye 
disability, is from treatment providers from whom records of 
the veteran's treatment are already associated with the 
claims file.  As such obtaining from the SSA copies of 
records already associated with the claims file would only 
result in duplicative evidence and be of no practical value 
to the veteran.  There is no duty to obtain copies of 
evidence already of record.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An evaluation of 50 percent disabling, but no higher, is 
granted for glaucomatocyclitic crisis both eyes, for the 
period from September 6, 2005, forward, subject to the laws 
and regulations  governing the payment of monetary benefits. 

An evaluation in excess of 30 percent disabling for 
glaucomatocyclitic crisis both eyes, for the period prior to 
September 6, 2005, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


